     Case 3:19-cv-00635-MMD-CLB Document 23 Filed 08/25/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                 ***

4     ROY MORAGA,                                          Case No. 3:19-cv-0635-MMD-CLB
5                                         Plaintiff,       ORDER RE: JUDICIAL NOTICE
                                                            FOR FAILURE TO COMPLY
6              v.                                            WITH COURT’S ORDERS
7     DR. ALLEY, et al.,                                            [ECF No. 20/21]
8                                    Defendants.
9

10          Plaintiff Roy Moraga (“Moraga”) filed a document entitled: “Judicial Notice for

11   Failure to Comply with Court’s Orders.” (ECF No. 20/21.) Within this document Moraga

12   requests many things, such as: 1) an order vacating the Early Mediation Conference; 2)

13   deferral of the filing fee; 3) a jury trial setting; 4) a fine and/or reprimand levied against

14   Doug Rands; 5) appointment of counsel; and 6) denial of summary judgment. (ECF No.

15   20/21.)

16          Although Moraga’s notice contains the requests stated above, the notice is not a
17   proper motion pursuant to LR 7-2(d) as it is not supported by any points and authorities.
18   Nevertheless, the Court will address each of Moraga’s requests below:
19          1.      An Order Vacating the Early Mediation Conference
20
            This request is DENIED as moot. The Early Mediation Conference was vacated
21
     in the Court’s order ECF No. 19.
22
            2.      Deferral of the Filing Fee
23
            This request is DENIED. Plaintiff was granted in forma pauperis status in the
24
     Court’s order ECF No. 22 which will govern payment of the filing fee pursuant to 28 U.S.C.
25
     § 1915.
26
     ///
27

28   ///
     Case 3:19-cv-00635-MMD-CLB Document 23 Filed 08/25/21 Page 2 of 3




1           3.     Jury Trial Setting

2           This request is DENIED. A jury trial will not be set until such time as dispositive
3    motions are ruled upon.
4           4.     A Fine and/or Reprimand Levied Against Doug Rands
5
            This request is without merit and is DENIED.
6
            5.     Appointment of Counsel
7
            This request is DENIED. A litigant in a civil rights action does not have a Sixth
8
     Amendment right to appointed counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th
9
     Cir. 1981). The Supreme Court has ruled that district courts lack authority to require
10
     counsel to represent indigent prisoners in § 1983 cases. Mallard v. U.S. Dist. Court for
11
     the S. Dist. of Iowa, 490 U.S. 296 (1989). In only “exceptional circumstances,” the court
12
     may request voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Palmer
13
     v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Without a reasonable method of securing
14
     and compensating counsel, this court will seek volunteer counsel only in the most serious
15
     and exceptional cases. A finding of such exceptional circumstances requires that the
16
     court evaluate both the likelihood of success on the merits and the pro se litigant’s ability
17
     to articulate his claims in light of the complexity of the legal issues involved. Neither factor
18
     is controlling; both must be viewed together in making the finding. Cano v. Taylor, 739
19
     F.3d 1214, 1218 (9th Cir. 2014). The court exercises discretion in making this finding.
20
     Id. (citing Palmer, 560 F.3d at 970).
21
            In the present case, the court does not find the required exceptional
22
     circumstances. Even if it is assumed that plaintiff is not well versed in the law and that
23
     he has made serious allegations which, if proved, would entitle him to relief, his case is
24
     not exceptional. The court is faced with similar cases almost daily. The court will not enter
25
     an order directing the appointment of counsel in this case. The plaintiff has demonstrated
26
     that he is able to litigate this case on his own. He has filed a complaint and motions with
27
     the court. The plaintiff may have the assistance of law clerks at the prison.
28

                                                    2
     Case 3:19-cv-00635-MMD-CLB Document 23 Filed 08/25/21 Page 3 of 3




1          6.     Denial of Summary Judgment

2          This request is DENIED. A summary judgment motion has not been filed. At such
3    time that a summary judgment motion is filed, Moraga will be afforded an opportunity to
4    respond.
5                  August 25, 2021
           DATED: ______________.
                                                                 ______
6                                            UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               3
